Case 3:19-cv-00366-AJB-AHG Document 7-1 Filed 04/03/19 PageID.110 Page 1 of 9



  1 FITZGERALD KNAIER LLP
       Keith M. Cochran, Esq. (SBN: 254346)
  2    kcochran@fitzgeraldknaier.com
  3 402 West Broadway, Suite 1400
    San Diego, CA 92101
  4 Tel: (619) 241-4810
  5 Fax: (619) 955-5318
  6 Attorney for Defendant Stuart Stall
  7
  8
  9                               UNITED STATES DISTRICT COURT

10                           SOUTHERN DISTRICT OF CALIFORNIA

11
12 Collette Stark, an individual,                  Case No. 3:19-cv-0366-AJB-NLS
   Anton Ewing, an individual,
13
                                                   Memorandum of Points and
14                           Plaintiffs,           Authorities in Support of Defendant
       v.                                          Stuart Stall’s Motion to Dismiss the
15
                                                   First Amended Complaint
16 Stuart Stall, an individual,
                                                   Hon. Anthony J. Battaglia
17                                                 Hon. Magistrate Nita L. Stormes
                              Defendant.
18
                                                   Date:      June 13, 2019
19                                                 Time:      2:00 p.m.
20                                                 Courtroom: 4A
21                                                 Case Filed: February 22, 2019
22                                                 Trial Date: None Set
23
24
25
26
27
28
                                     Collette Stark, et al. v. Stuart Stall, 3:19-cv-0366-AJB-NLS
                                   Defendant’s Motion to Dismiss First Amended Complaint
Case 3:19-cv-00366-AJB-AHG Document 7-1 Filed 04/03/19 PageID.111 Page 2 of 9



 1                                 I.       INTRODUCTION
 2         Plaintiff Anton Ewing – a serial pro se litigator who has been deemed a vexatious
 3 litigant by the Superior Court of California – and plaintiff Collette Stark allege they
 4 received unwanted telephone calls in violation of the Telephone Consumer Protection
 5 Act (“TCPA”). The claims are baseless as defendant Stuart Stall (“Defendant”) never
 6 called either of them. Merits aside, dismissal is appropriate because Plaintiffs fail to
 7 satisfy basic pleading requirements. Accordingly, Defendant moves to dismiss under
 8 Fed. R. Civ. P. 12(b)(6).
 9         Plaintiffs fail to plead facts sufficient to state a claim under the TCPA. Plaintiffs
10 do not identify any calls they supposedly received from Defendant (for the simple
11 reason that he never called them). Instead, Plaintiff Ewing details two calls that he
12 received from third-party non-defendants. Plaintiff Ewing has not alleged any facts
13 showing that Defendant employed or controlled any third-party callers, so there can be
14 no vicarious liability. Because Plaintiffs have not alleged facts to support a key element
15 of a TCPA claim (i.e., that Defendant called either of them), the First Amended
16 Complaint should be dismissed.
17                                       II. BACKGROUND
18         Despite filing a 41 page, 80-paragraph First Amended Complaint (“FAC”),
19 Plaintiffs allege few factual allegations about Defendant. Scattered throughout the FAC,
20 Plaintiffs claim they received repeated and unwanted automated telephone calls in
21 violation of the TCPA, yet do not identify any calls they supposedly received from
22 Defendant. Plaintiffs’ allegations fall into three general categories: (1) factual allegations
23 showing that third parties “Dave” and “Robert” called Plaintiffs; (2) conclusory
24 allegations that Defendant called Plaintiffs; and (3) unsupported allegations that
25 Defendant is vicariously liable for any calls.
26         1.     Plaintiffs allege non-defendants Dave and Robert called them
27         The FAC describes two calls Plaintiff Ewing received from non-defendants. First,
28 Plaintiff Ewing identifies a December 2018 call that he received from “US Global Real

                                               -1-                   3:19-cv-0366-AJB-NLS
                                    Defendant’s Motion to Dismiss First Amended Complaint
Case 3:19-cv-00366-AJB-AHG Document 7-1 Filed 04/03/19 PageID.112 Page 3 of 9



 1 Estate” and an individual named “Dave.” FAC at ¶ 7. Plaintiff Ewing vaguely asserts
 2 that “Dave” called from a number “owned, used, and controlled by Stall and its agents.”
 3 Id. Plaintiff Ewing further alleges that “Dave transferred the call to another Stall
 4 person.” Id. However, Dave is not alleged to be Defendant’s employee and there is no
 5 allegation that Defendant hired, paid, or controlled Dave. To the contrary, Plaintiffs
 6 allege that “Dave” was with “Global Realty,” not Defendant. Id.
 7          Second, Plaintiffs identify a February 7, 2019 call that Plaintiff Ewing received
 8 from “Robert.” FAC ¶ 8. However, there is no allegation that “Robert” was
 9 Defendant’s employee or that Defendant hired, paid, or controlled “Robert.”
10 Subsequent paragraphs of the Complaint confirm that the only calls Plaintiffs received
11 came from “Dave” and “Robert.” ¶ 59.
                                        1


12          2.     Plaintiffs make general and conclusory allegations that Defendant
13                 called them
            These December 2018 and February 2019 telephone calls from “Dave” and
14
     “Robert” are the only calls detailed in the FAC. The remaining allegations against
15
     Defendant are conclusory and disjointed. Plaintiffs fail to distinguish any particular
16
     conduct allegedly performed by Defendant, and then claim that he placed repeated
17
     unwanted calls to Plaintiffs’ cell phone and home phone. For instance, without
18
     identifying any dates, times, Defendant’s phone numbers, or the content of the calls,
19
     Plaintiffs allege:
20
                          “[Defendant] has been bombarding [Plaintiffs], without
21                         their consent, with autodialed and prerecorded calls
22                         (‘robocalls’) as well as ‘live-transfer’ call.” FAC ¶ 2.

23                        “Defendant Stall and its hired and controlled agents,
                           including but not limited to Global Marketing, have
24
                           robocalled Plaintiff Ewing and Stark dozens more times.”
25                         Id. ¶ 2.
26    1
        Plaintiffs inconsistently allege that they received prerecorded calls advertising carpet
27    cleaning services. ¶¶ 57-58. Defendant is a licensed real estate broker with no
      connection to carpet cleaning services. ¶ 4. These stray allegations appear to be
28    remnants of a prior complaint Plaintiffs filed against a carpet cleaning company.
                                               -2-                   3:19-cv-0366-AJB-NLS
                                    Defendant’s Motion to Dismiss First Amended Complaint
Case 3:19-cv-00366-AJB-AHG Document 7-1 Filed 04/03/19 PageID.113 Page 4 of 9


                          “[Defendant] made illegal telemarketing robocalls to Mr.
 1
                           Ewing, while he was in California.” Id. ¶ 6.
 2
                          “Plaintiff Ewing was called on his cellular phone of 619-
 3                         888-1296 by [Defendant].” Id. ¶ 7.
 4
                          “Defendants Stall placed repeated automated telephone calls
 5                         to Plaintiff Ewing’s cell phone (619-719-9640) and home
 6                         phone (619-798-2016).” Id. ¶ 27.

 7                        “Plaintiff was called on his cellular phone at least four (5)
                           times by Defendants.” Id. ¶ 34.
 8
 9                        “Defendant Stall contacted [Plaintiffs] using a telephone
                           dialing system.” Id. ¶ 43.
10
11                        “[Defendant] placed at least 9 telemarketing robocalls to
                           [Plaintiff].” Id. ¶ 59.
12
13                        “More than a half dozen of [Defendant’s] telemarketing
                           robocalls were made to [Plaintiff].” Id. ¶¶ 61, 62.
14
            3.     Plaintiffs make unsupported agency allegations
15
            Devoid of facts, the FAC also pleads vicarious liability. Plaintiffs repeatedly allege
16
     the “acts and omissions of [Defendant] and/or its affiliates or agents constitute multiple
17
     violations of the TCPA.” FAC ¶¶ 67, 72, 77. Similarly, Plaintiffs allege “[Defendant],
18
     through their dba’s and agents, initiated the primary telemarketing calls to Plaintiff.” Id. ¶
19
     6. Plaintiffs make the unsupported claim that the defendants “have all designed,
20
     planned and orchestrated the telemarketing scheme and scam together.” Id. ¶ 50. Even
21
     though there is only one named defendant, Plaintiffs conclude that “[e]ach named
22
     defendant in this matter is vicariously liable for the acts and actions of each of the other
23
     unnamed persons.” Id. ¶ 67.
24
            Recognizing the deficiencies in the original complaint, Plaintiffs add a new section
25
     of conclusory agency allegations to the FAC. See FAC at 2:8-5:6. Abandoning their
26
     primary liability theory, Plaintiffs now allege that Defendant “hired” and “paid”
27
     nonparty US Global to set real estate appointments and call Plaintiffs. Id. at 2:11-15;
28

                                                -3-                   3:19-cv-0366-AJB-NLS
                                     Defendant’s Motion to Dismiss First Amended Complaint
Case 3:19-cv-00366-AJB-AHG Document 7-1 Filed 04/03/19 PageID.114 Page 5 of 9



 1 3:12-18. Plaintiffs allege Defendant “knows” US Global engaged in telemarketing. Id. at
 2 2:16-17. Plaintiffs claim every call they received was “done at the direction of and on
 3 [Defendant’s] specific orders,” but fail to identify any specific orders given. Id. at 2:25.
 4 Without providing any details, Plaintiffs allege that Defendant “required US Global to
 5 ask specific questions on each telemarketing call.” Id. at 5:4-5. Based on these
 6 conclusory allegations, Plaintiffs allege Defendant maintained “sufficient control to
 7 warrant vicarious liability.” Id.
 8                                     III.      ARGUMENT
 9          A complaint must “give the defendant fair notice of what the … claim is and the
10 grounds upon which it rests” and its factual allegations must “raise the right to relief
11 above a speculative level.” Bell Atlantic Corp v. Twombly, 550 U.S. 544, 555 (2007). “To
12 survive a motion to dismiss, a complaint must contain sufficient factual matter, accepted
13 as true, to ‘state a claim to relief that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S.
14 662, 678 (2009) (quoting Twombly, 550 U.S. at 570). A complaint that offers “labels and
15 conclusions” or “a formulaic recitation of the elements” does not meet the requisite
16 pleading standard. Id. Here, the FAC fails to allege sufficient facts to state a TCPA
17 claim under either a primary liability or vicarious liability theory.
18 A.      Plaintiffs Fail To State A TCPA Claim Under A Primary Liability Theory
19          Plaintiffs assert three causes of action under the TCPA for making auto-dialed
20 calls to a cell phone, placing prerecorded telemarketing calls to a residential telephone,
21 and calling a phone number on the National Do No Call Registry. FAC ¶¶ 65-80. To
22 state a claim for violation of the TCPA, a plaintiff must allege that the defendant called
23 him. Holt v. Facebook, Inc., 240 F. Supp. 3d 1021, 1026 (N.D. Cal. 2017). Here, Plaintiffs
24 fail to sufficiently allege facts showing that Defendant called either of them. Rather,
25 Plaintiffs allege that third-parties Dave and Robert made the calls. FAC ¶¶ 7, 8. Thus,
26 Plaintiffs fail to allege Defendant is directly liable for violating the TCPA.
27 ///
28 ///

                                                 -4-                   3:19-cv-0366-AJB-NLS
                                      Defendant’s Motion to Dismiss First Amended Complaint
Case 3:19-cv-00366-AJB-AHG Document 7-1 Filed 04/03/19 PageID.115 Page 6 of 9


             1.     The TCPA claims should be dismissed because Plaintiffs allege
 1                  third parties Dave and Robert called them
 2         The FAC describes just two calls that Plaintiff Ewing allegedly received: a
 3 December 2018 call from Dave and another February 7, 2019 call from Robert. FAC ¶¶
 4 7, 8, 59. However, fatal to Plaintiffs’ TCPA claim, Plaintiffs do not allege that
 5 Defendant employed, hired, or paid Dave or Robert to call Plaintiffs. To the contrary,
 6 Plaintiffs allege Dave called from Global Realty. Id. ¶ 7. Thus, by Plaintiffs’ own
 7 admissions, third-party callers Dave and Robert are the parties responsible for calling
 8 them (or Global Realty). These allegations are therefore insufficient to plead a TCPA
 9 claim against Defendant.
10
           2.     Plaintiffs’ TCPA claims should be dismissed because they allege no
11                facts showing Defendant called them
12          Plaintiffs’ direct liability allegations against Defendant are conclusory, disjointed,
13 and fall well short of satisfying the legal elements of a TCPA claim. Besides the
14 December 2018 and February 2019 calls by other third parties, Plaintiffs fail to allege any
15 facts showing Defendant called them. Instead, Plaintiffs make speculative and
16 conclusory allegations that they received calls from an automatic dialing system and that
17 Defendant is somehow responsible. See FAC ¶¶ 2, 6, 7, 27, 34, 43, 59. For instance,
18 Plaintiffs allege “Defendants Stall placed repeated automated telephone calls to Plaintiff
19 Ewing’s cell phone.” Id. ¶ 27. Without any supporting facts, Plaintiffs plead “Stall has
20 been bombarding Mr. Ewing and Ms. Stark, without their consent, with autodialed and
21 prerecorded calls.” Id. ¶ 2. Plaintiffs further allege that Defendant “contacted them
22 using a telephone dialing system.” Id. ¶ 43.
23         These threadbare allegations fail to specify the time and date of the alleged calls,
24 the content of the calls, and Defendant’s telephone number. Such allegations, offering
25 “a formulaic recitation of the elements” of Plaintiffs’ claim, “will not do.” Ashcroft, 556
26 U.S. at 678. Courts have dismissed similar TCPA claims at the pleading stage where the
27 plaintiff failed to provide call dates, details, or identifying phone numbers. Augustin v.
28 Santander Consumer USA, Inc., 43 F. Supp. 3d 1251, 1253-54 (M.D. Fla. 2012) (“Plaintiff’s

                                               -5-                   3:19-cv-0366-AJB-NLS
                                    Defendant’s Motion to Dismiss First Amended Complaint
Case 3:19-cv-00366-AJB-AHG Document 7-1 Filed 04/03/19 PageID.116 Page 7 of 9



 1 contention that he must only allege that a call was placed to a cellular phone using an
 2 automatic telephone system, without any dates, details, or identifying phone numbers, is
 3 not supported by case law.”); Cunningham v. TechStorm, LLC, 2017 WL 721079, at *2
 4 (N.D. Tex. Feb. 23, 2017) (granting motion to dismiss because pleadings do “not
 5 provide sufficient factual allegations regarding the source, time, and frequency of the
 6 calls”). Because Plaintiffs cannot provide basic calling information to support their
 7 TCPA claims, dismissal is warranted.
 8 B.      Plaintiffs Fail To State A TCPA Claim Under A Vicarious Liability Theory
 9         “[A] defendant may be held vicariously liable for TCPA violations where the
10 plaintiff establishes an agency relationship, as defined by federal common law, between
11 the defendant and a third-party caller.” Gomez v. Campbell-Ewald Co., 768 F.3d 871, 879
12 (9th Cir. 2014). For an agency relationship to exist, the agent must have authority to act
13 on behalf of the principal and the principal must have the right to control the agent’s
14 actions. Mavrix Photographs, LLC v. LiveJournal, Inc., 873 F.3d 1045, 1054 (9th Cir. 2017).
15 “Agency means more than mere passive permission; it involves request, instruction, or
16 command.” Meeks v. Buffalo Wild Wings, Inc., 2018 WL 1524067, at *6 (N.D. Cal. Mar. 28,
17 2018). In order to establish agency liability for a TCPA violation, a plaintiff “must do
18 more than establish an agency relationship.” Jones v. Royal Admin. Servs., Inc., 887 F.3d
19 443, 449 (9th Cir. 2018). A plaintiff “must also establish actual authority to place the
20 unlawful calls.” Id. Here, Plaintiffs fail to plead facts sufficient to show an agency
21 relationship or actual authority.
22         1.     Plaintiffs fail to plead facts showing actual authority or control
23         “Actual authority is limited to actions specifically mentioned to be done in a
24 written or oral communication or consistent with a principal’s general statement of what
25 the agent is supposed to do.” Jones, 887 F. 3d at 449. Here, even though there is only
26 one defendant, Plaintiffs assert “[e]ach Defendant is a co-conspirator with each other
27 Defendant” and that they “have all designed, planned and orchestrated the telemarketing
28 scheme and scam together.” FAC ¶ 50. Plaintiffs also allege they were called by

                                              -6-                   3:19-cv-0366-AJB-NLS
                                   Defendant’s Motion to Dismiss First Amended Complaint
Case 3:19-cv-00366-AJB-AHG Document 7-1 Filed 04/03/19 PageID.117 Page 8 of 9



 1 “Defendant Stall and its hired and controlled agents.” Id. ¶ 2. But these allegations are
 2 too general and conclusory to plead that Defendant authorized any calls.
 3         Plaintiffs allege that Defendant “paid US Global $3,900 plus 20% of his real
 4 estate broker commissions for 60 leads (appointments) per year.” FAC at 2:13-15. By
 5 Plaintiffs’ own allegation, payment was made for real estate leads, not telemarketing calls.
 6 Moreover, payment for leads does not mean Defendant authorized telemarketing calls.
 7 Accordingly, this allegation does not support an agency relationship.
 8         Plaintiffs also fail to plead that Defendant “controlled or had the right to control”
 9 Dave or Robert – specifically the “manner and means” of the calls. See Thomas v. Taco
10 Bell Corp., 582 Fed. Appx. 678, 679 (9th Cir. 2014). Plaintiffs allege Defendant
11 “knowingly hired and paid” US Global to call Plaintiffs and that each call Plaintiffs
12 received “was done at the direction of and on specific orders” of Defendant. FAC at
13 2:22-25. However, these conclusory allegations are insufficient to establish vicarious
14 liability because they do not state facts showing that Defendant controlled, authorized,
15 or even knew about Dave or Robert’s calls to Plaintiffs. See Panacci v. A1 Solar Power, Inc.,
16 2015 WL 3750112, at *7 (N.D. Cal. June 15, 2015) (dismissing TCPA claim for failing to
17 properly plead vicarious liability); Linlor v. Five9, Inc., 2017 WL 5885671, at *2-4 (S.D. Cal.
18 Nov. 29, 2017) (dismissing where plaintiff did not allege defendant had any control over
19 the third-party callers); Naiman v. TranzVia LLC, 2017 WL 5992123, at *10-11 (N.D. Cal.
20 Dec. 4, 2017) (granting motion to dismiss TCPA claim because defendant’s agreement
21 with telemarketer on the volume of calling and the number of leads per day did not
22 amount to control over the telemarketer).
                                            2


23         2.     Plaintiffs fail to allege facts showing apparent authority or
24                ratification
           Plaintiffs also fail to allege apparent authority or ratification. Apparent authority
25
     “can only be established by proof of something said or done by the [alleged principal],
26
27    2
        Plaintiffs also allege that Defendant “required US Global to ask specific questions on
      each telemarketing call,” but fail to provide any details. FAC at 5:4-6. This vague
28    allegation is unsupported by any facts and does not satisfy the pleading requirements.
                                               -7-                   3:19-cv-0366-AJB-NLS
                                    Defendant’s Motion to Dismiss First Amended Complaint
Case 3:19-cv-00366-AJB-AHG Document 7-1 Filed 04/03/19 PageID.118 Page 9 of 9



 1 on which [the plaintiff] reasonably relied” to the plaintiff’s detriment. Thomas, 582 Fed.
 2 Appx. at 679. Here, Plaintiffs do not allege that they “reasonably relied, much less
 3 to[their] detriment, on any apparent authority with which [Defendant] allegedly cloaked”
 4 the entity responsible for making the calls. See id. at 679-80. Finally, Plaintiffs fail to
 5 allege ratification. A principal may be liable “when it ratifies an originally unauthorized
 6 tort,” but “the principal-agent relationship is still a requisite, and ratification can have no
 7 meaning without it.” See id. at 680. Plaintiffs do not allege facts showing the existence
 8 of a principal-agent relationship, nor do Plaintiffs allege Defendant somehow approved
 9 of US Global’s purported violations of the TCPA. In sum, the FAC fails to sufficiently
10 allege actual authority, apparent authority, or ratification.
11                                  IV.       CONCLUSION
12         For the foregoing reasons, the FAC should be dismissed with prejudice for failure
13 to state a claim under Rule 12(b)(6).
14
15 Dated: April 3, 2019                         FITZGERALD KNAIER LLP
16
                                                     By: s/ Keith M. Cochran
17
                                                         Keith M. Cochran, Esq.
18                                                       Attorney for Defendant
                                                         Stuart Stall
19
20
21
22
23
24
25
26
27
28

                                               -8-                   3:19-cv-0366-AJB-NLS
                                    Defendant’s Motion to Dismiss First Amended Complaint
